Entered: October 11th, 2018
                                  Case 17-20067       Doc 197   Filed 10/11/18   Page 1 of 13
Signed: October 11th, 2018




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF MARYLAND
                                                    at Baltimore

         In re:                                             *
                                                            *
         Khalid Javed,                                      *      Case No. 17-20067-MMH
                                                            *
                              Debtor.                       *      Chapter 7
                                                            *
         *          *         *       *        *      *     *      *      *      *     *        *    *

                                                   MEMORANDUM OPINION

                    Creditors’ distributions in bankruptcy cases are governed by the priority scheme codified

         in the U.S. Bankruptcy Code.1 That scheme is designed to ensure fair and equitable distributions

         to similarly-situated creditors. Consequently, courts generally are reluctant to deviate from the

         statutory priority scheme, absent clear guidance from Congress that the requested deviation is

         appropriate. One such statutory directive is found in section 503 of the Code, which permits

         courts to allow the payment of certain kinds of postpetition claims, commonly referred to as

         administrative expenses, ahead of other creditors. 11 U.S.C. § 503.2

                    College Park Den, Inc. (“CPD”), a general unsecured creditor in this case, seeks such an

         administrative expense claim. Specifically, CPD filed a motion requesting, among other things,


         1
             11 U.S.C. §§ 101 et seq. (the “Code”).
         2
             See also 11 U.S.C. §§ 507, 726.
                Case 17-20067       Doc 197     Filed 10/11/18    Page 2 of 13




an administrative expense claim for making a substantial contribution to the estate (the

“Request”). ECF 166, at 11–12. The Request is based on certain actions taken by CPD in this

chapter 7 case that, CPD alleges, identified assets and assisted the Chapter 7 Trustee in the

performance of his duties for the benefit of all creditors. As such, the Court must consider

whether Congress intended creditors in a chapter 7 case to be eligible to receive an

administrative expense claim on account of substantial contributions to the estate or the case

more generally under section 503(b) of the Code.

       Section 503(b) authorizes administrative expense claims for substantial contributions by

creditors in chapter 9 and chapter 11 cases, but it does not specifically mention creditors in

chapter 7 cases. Given the language of section 503(b) of the Code and the role of a trustee in a

chapter 7 case, the Court finds that only extraordinary circumstances warrant the award of an

administrative expense claim to an individual creditor in a chapter 7 case. The Court has

carefully reviewed the record in this case, including the statements of the Chapter 7 Trustee

concerning CPD’s actions. For the reasons set forth below, the Court concludes that CPD is

entitled to a limited administrative expense claim in the amount of $7,987.50 for certain actions

by CPD that made a substantial contribution to the above-captioned Debtor’s estate before the

Chapter 7 Trustee was actively engaged in the case.

I.     Relevant Background

       The Debtor filed this chapter 7 case on July 25, 2017. ECF 1. The Debtor appears to have

filed this case as a result of, among other things, various prepetition lawsuits relating to his

construction company, Shani Construction (“Shani”). Two creditors who were plaintiffs in two

of those prepetition lawsuits have been particularly active in this case. First, CPD obtained a




                                               2
                     Case 17-20067          Doc 197        Filed 10/11/18       Page 3 of 13




prepetition state court judgment against the Debtor and Shani in the amount of $971,794.31 as

compensatory damages, $350,000.00 as punitive damages, $64,025.00 as liquidated damages,

and $74,696.60 for attorney’s fees and costs (the “CPD Judgment”). Adv. Pro. 17-00312, ECF 1.

Second, Chesapeake Employers Insurance Company (“CEIC”) filed a state court lawsuit against

the Debtor and Shani, which the parties resolved by a prepetition Settlement Agreement. The

Debtor and Shani defaulted under that agreement, however, and CEIC obtained a Confessed

Judgment against them in state court in the amount of $138,000.00, plus costs (the “CEIC

Judgment”). Adv. Pro. 17-00396, ECF 1.3

           Shortly after the petition date, CPD filed an adversary proceeding against the Debtor

seeking to hold the claims underlying the CPD Judgment nondischargeable in this case under

section 523 of the Code. Adv. Pro. 17-00312, ECF 1. CPD also, on August 12, 2017, filed a

Motion for Rule 2004 Examination of the Debtor. ECF 18. Both of these filings occurred prior to

the Debtor’s meeting of creditors under section 341 of the Code and the active engagement of the

Chapter 7 Trustee in this case. See, e.g., ECF 8, 36, 51, 53.

           Based on the record, it appears that CPD’s early actions in this case contributed at least in

part to the Debtor disclosing certain assets that allegedly had been transferred prepetition by the

Debtor to his spouse or other family members or not otherwise disclosed in the Debtor’s

bankruptcy documents. The Debtor amended his Schedules of Assets and Liabilities and

Statement of Financial Affairs to reflect these omissions. ECF 71, 73, 87, 90, 102. CPD’s

knowledge of the Debtor’s prepetition financial affairs as a result of the state court litigation and

CPD’s early actions in this case appears to have provided useful information to the Chapter 7

Trustee and to have resulted in asset recoveries for the benefit of the estate.

3
    This adversary proceeding and the status of the CEIC Judgment in this case remain pending.


                                                          3
                    Case 17-20067           Doc 197       Filed 10/11/18         Page 4 of 13




         As noted in the Court’s Order Addressing Sanctions for Civil Contempt (the “Sanctions

Order”), CPD continued to aggressively pursue the Debtor through various actions in this

chapter 7 case.4 ECF 196. CPD took these actions despite the engagement of the Chapter 7

Trustee, the consent order deeming CPD’s claim nondischargeable in this case, and the passing

of the deadline to object to the Debtor’s general discharge.5 Although individual creditors are

entitled to protect their interests in any bankruptcy case, the bankruptcy trustee is responsible for

collecting and administering the Debtor’s assets for the benefit of the estate in a chapter 7 case.

11 U.S.C. §§ 704, 323. Consequently, any request for compensation by a creditor for actions

taken in a chapter 7 case must be carefully scrutinized based on the facts of the particular case,

the nature of a chapter 7 process, and the language of the Code.6

II.      Analysis

         Section 503(a) of the Code allows an entity to request payment of an administrative

expense claim.7 11 U.S.C. § 503(a). The Code does not define the term “administrative expense,”

but courts generally focus on when the expense was incurred and its relation to the bankruptcy

estate. For example, the United States Court of Appeals for the Fourth Circuit has stated that “an

administrative expense has two defining characteristics: (1) the expense and right to payment

arise after the filing of bankruptcy, and (2) the consideration supporting the right to payment
4
  For example, since the petition date, CPD has filed at least eight different requests for information from the Debtor
and various third parties presumably under the guise of Bankruptcy Rule 2004, as the subpoenas and motions have
been filed in the main bankruptcy case and not in the context of a contested matter or adversary proceeding. ECF 18,
107, 127, 135, 136, 155, 194, 195.
5
  CPD objected to the Debtor’s general discharge in its Complaint filed in Adversary Proceeding No. 17-00312, but
that Count of the Complaint was dismissed and the adversary proceeding closed. Adv. Pro. No. 17-00312, ECF 18.
6
  The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, 28 U.S.C. § 157(a), and Local Rule 402
of the United States District Court for the District of Maryland. This matter is a “core proceeding” under 28 U.S.C.
§ 157(b)(2).
7
  Although section 503 speaks only to “administrative expenses,” most courts view administrative expenses as a
kind of claim in a bankruptcy case. See, e.g., In re Circuit City Stores, Inc., 426 B.R. 560, 568–69 (Bankr. E.D. Va.
2010) (“Administrative expenses appear to be a subset of ‘claims.’ Throughout the Bankruptcy Code, the term
‘claim’ is used to refer to administrative expenses.”).


                                                          4
                    Case 17-20067           Doc 197        Filed 10/11/18         Page 5 of 13




provides some benefit to the estate.” CIT Commc’n Fin. Corp. v. Midway Airlines Corp. (In re

Midway Airlines Corp.), 406 F.3d 229, 237 (4th Cir. 2005) (internal citations omitted).8

Section 507 of the Code grants a second priority status to administrative expense claims allowed

under section 503(b). 11 U.S.C. § 507(a)(2). This priority status, in turn, requires a trustee or

debtor in possession to pay allowed administrative expense claims before making any

distributions to holders of lower priority claims or general unsecured creditors. 11 U.S.C.

§ 726(a). As such, if the Court grants the Request, CPD would receive some distributions in this

case ahead of other general unsecured creditors.

         A. Administrative Expense Claims Generally

         Section 503(b) of the Code provides a non-exclusive list of permissible administrative

expense claims.9 11 U.S.C. § 503(b). This list identifies nine categories of potential

administrative expenses. One such category speaks to efforts by creditors in bankruptcy cases.

Specifically, section 503(b)(3) allows administrative expense claims for, among other things,

“the actual, necessary expenses … incurred by … (D) a creditor, an indenture trustee, an equity

security holder, or a committee representing creditors or equity security holders other than a

committee appointed under section 1102 of this title, in making a substantial contribution in a

case under chapter 9 or 11 of this title.” 11 U.S.C. § 503(b)(3).10 Section 503(b)(4) also



8
  See also Heathcon Holdings, LLC v. Dunn Indus., LLC (In re Dunn Indus., LLC), 320 B.R. 86, 90 (Bankr. D. Md.
2005) (“The term claim is defined as a ‘right to payment,’ determined ‘as of the date of the filing of the petition....’
11 U.S.C. §§ 101(5), 502(b). An administrative expense is one which arises in connection with administration of the
bankruptcy estate and, as such, arises after the petition is filed. Id. at § 503(b).”).
9
   Section 503(b) provides, “After notice and a hearing, there shall be allowed, administrative expenses, other than
claims allowed under section 502(f) of this title, including— ….” 11 U.S.C. § 503(b) (emphasis added).
10
    Section 503(b)(3) also specifies expenses incurred by “a creditor that recovers, after the court’s approval, for the
benefit of the estate any property transferred or concealed by the debtor ….” 11 U.S.C. § 503(b)(3)(B). This
subsection is not applicable to the case before the Court as CPD did not request or obtain Court approval to pursue
the Debtor’s assets on behalf of the estate. See, e.g., Sanner v. Poli (In re Poli), 298 B.R. 557, 568 (Bankr. E.D. Va.
2003) (“Under § 503(b)(3)(B), a creditor can obtain reimbursement of attorney fees as an administrative expense ‘if


                                                           5
                    Case 17-20067           Doc 197        Filed 10/11/18          Page 6 of 13




authorizes the payment of “reasonable compensation for professional services rendered by an

attorney” on behalf of a creditor in connection with a claim allowed under section 503(b)(3).

11 U.S.C. § 503(b)(4).

         Although section 503(b) is, by its terms, a non-exclusive list, courts take different

approaches regarding a creditor’s ability to submit an administrative expense claim for making a

substantial contribution to a chapter 7 estate. The majority of courts appear to reject any claim

for substantial contribution by creditors in a chapter 7 case.11 These courts generally reason that

“‘[w]hen a subsection directly addresses the type of administrative expense sought, the

restrictions in it cannot be avoided by appealing to the non-exclusive nature of § 503(b).’” In re

Engler, 500 B.R. 163, 174 (Bankr. M.D. Fla. 2013) (internal citations omitted).

         Some courts, however, take a more flexible approach, considering the totality of the

circumstances when analyzing any given administrative expense request under section 503. For

example, in In re Connolly North America, LLC, the United States Court of Appeals for the Sixth

Circuit reversed the lower courts’ decisions and held that a chapter 7 creditor could seek a

substantial contribution claim under section 503 of the Code. 802 F.3d 810 (6th Cir. 2015). The

Sixth Circuit explained, “[w]e have noted previously that the Bankruptcy Code itself encourages

an expansive reading of § 503(b). The statute explains in § 102(3) that the terms ‘“includes” and


(1) it obtains approval of the Bankruptcy Court to recover property of the estate prior to recovering it and (2) there is
a determination that the recovery is for the benefit of the estate.’”) (internal citations omitted).
11
   See In re Fontainebleau Las Vegas Holdings, LLC, 574 B.R. 895, 903 (Bankr. S.D. Fla. 2017) (“In support of
their argument, the Examiner’s Professionals rely on In re Connolly N. Am., LLC, 802 F.3d 810, 816 (6th Cir. 2015),
in which the Sixth Circuit held that a court can allow a substantial contribution administrative expense claim in a
Chapter 7 case, notwithstanding the plain language of § 503(b)(3)(D). However, the Connolly case is inapposite
here. Connolly is not binding on this Court and conflicts with the majority view on the issue. Id. at 822–23 (‘Other
circuits and bankruptcy appellate panels—not to mention the vast majority of district and bankruptcy courts—have
held expressly that substantial contributions in a Chapter 7 proceeding are not administrative expenses under
§ 503(b).’) (O’Malley, J., dissenting) (citations omitted).”). See also, e.g., In re United Educ. & Software, 2005 WL
6960237 (B.A.P. 9th Cir. 2005) (“Section 503(b) has been construed narrowly because administrative claims are
paid directly from the bankruptcy estate and reduce the funds available for creditors and other claimants.”).


                                                           6
                    Case 17-20067           Doc 197        Filed 10/11/18          Page 7 of 13




“including” are not limiting[.]’ … Consequently, we held that Congress’s failure to expressly

designate a given expense as allowable under § 503(b) does not mean that it is excluded.” Id.

at 816 (internal citations omitted).12 The Sixth Circuit also distinguished the case before it from

the Supreme Court’s decision in RadlAX Gateway Hotel, LLC v. Amalgamated Bank, and the

general statutory interpretation canon that “the specific governs the general.” Id. at 818

(discussing RadLAX, 566 U.S. 639 (2012)).13 According to the Sixth Circuit, the section of the

Code at issue in RadLAX did not involve any variation of the term “include” and Congress could

have, but did not, exclude administrative expense claims for creditors in chapter 7 cases.14

Connolly, 802 F.3d at 818.

         B. Substantial Contribution Claims in Chapter 7 Cases

         The issue of allowing administrative expenses for substantial contributions in a chapter 7

case is a difficult matter. The chapter 7 process is premised on the appointment of a bankruptcy

trustee to administer the estate for the benefit of creditors.15 See, e.g., 11 U.S.C. §§ 704, 323;

12
   See also, e.g., In re Sharkey, 2017 WL 5476486, at *6 (E.D. Mich. Nov. 15, 2017) (“On balance, the court held,
the statutory text more strongly implies that the subprovisions after “including” in § 503(b)(3)(D) are examples
rather than an exhaustive list, and the court cited decisions by courts within various circuits supporting that
reading.”); In re Maqsoudi, 566 B.R. 40, 44 (Bankr. C.D. Cal. 2017) (“Furthermore, concluding that the subsections
of § 503(b) are non-exhaustive, but that the subsections of 503(b)(3) are exhaustive, would make the application of
the statute to situations outside its plain language untenable.”).
13
   In RadLAX, the Supreme Court also explained that “[o]f course the general/specific canon is not an absolute rule,
but is merely a strong indication of statutory meaning that can be overcome by textual indications that point in the
other direction.” RadLAX, 566 U.S. at 646–47. The Code does separately address its use of the word “include,”
noting that “‘includes’ and ‘including’ are not limiting.” 11 U.S.C. § 102(3). See also Connolly, 802 F.3d at 816.
14
   See also In re Maust Transp., Inc., 2018 WL 4488712, at *3 (Bankr. W.D. Wash. Apr. 3, 2018) (citing examples
where Congress clearly limited a court’s discretion to allow an administrative expense claim, including that “the
2005 amendments to § 503, which specifically prohibit certain insider retention bonus administrative claims, make it
clear that Congress can and has removed the broad discretion granted to courts in § 503 where it deems the exercise
of such discretion improper as to certain specific categories of administrative claims”).
15
   See also, e.g., Rahmi v. Trumble, 464 B.R. 710, 718 (N.D. W. Va. 2011), aff’d sub nom. In re Bon-Air P’ship,
521 F. App’x 131 (4th Cir. 2013) (“The Fourth Circuit Court of Appeals (‘Fourth Circuit’) stated that this statutory
language ‘impose[s] on [the trustee] an affirmative duty to reduce the ... property to money as expeditiously as [is]
compatible with the interests of [the parties],’ thereby requiring a balance between the speed and the interests of the
parties. In re Hutchinson, 5 F.3d 750, 754 (4th Cir.1993). A Chapter 7 trustee’s ‘“discretion is reviewable by a
bankruptcy court ..., but so long as the trustee acts reasonably and in the best interests of the estate, and ... obtains
fair value for the property under the circumstances of the case, [the trustee’s] choice of method of disposition will be


                                                           7
                    Case 17-20067           Doc 197       Filed 10/11/18         Page 8 of 13




SunTrust Bank v. Matson (In re CHN Constr., LLC), 531 B.R. 126, 130 (Bankr. E.D. Va. 2015)

(“The trustee is a disinterested party who serves in a fiduciary capacity”). Independent actions by

creditors during the chapter 7 case potentially could conflict with, duplicate, or undermine the

trustee’s efforts on behalf of the estate and all creditors. This is very different from the situation

in a chapter 9 or chapter 11 case, in which the debtor typically is in control of its property as

either a municipal debtor or a debtor in possession. 11 U.S.C. §§ 901, 902(1), 902(5), 904, 1107.

A bankruptcy trustee generally is not monitoring the case and administering property under those

chapters.16 As a result, independent monitoring and actions by creditors in a chapter 9 or

chapter 11 case could potentially provide a very meaningful benefit to the case and all creditors.

         The Court finds the reasoning of the Sixth Circuit in Connolly persuasive and consistent

with the general structure of the Code.17 As the Sixth Circuit observed, “[i]t makes good sense

that in providing the[] examples [in section 503(b)], Congress would expressly mention

Chapters 9 and 11 in the context of creditor activity making a ‘substantial contribution,’ but not



respected.’” In re Merry–Go–Round Enterprises, Inc., 180 F.3d 149, 162 (4th Cir.1999) (quoting In re
Frezzo, 217 B.R. 985, 989 (Bankr.E.D.Pa.1998) (citations omitted).”).
16
   A trustee may be appointed for cause in a chapter 11 case. 11 U.S.C. § 1104. There is no similar provision in
chapter 9. 11 U.S.C. § 901.
17
   The Fourth Circuit does not appear to have addressed this issue directly, but it has noted the non-exclusive nature
of section 503(b) of the Code. See Forsyth Cty. & City of Winston-Salem Tax Collector v. Burns, 891 F.2d 286 (4th
Cir. 1989) (table case) (“Administrative expenses are not exhaustively defined in the Code, but they do include ‘any
tax incurred by the estate, except a tax of a kind specified in section 507(a)(7) of this title....’ 11 U.S.C.
§ 503(b)(1)(B)(i).”). The Fourth Circuit also has discussed section 503(b)(3)(D) generally in the chapter 11 context,
including a chapter 11 case subsequently converted to a case under chapter 7, but those decisions are not on point.
See, e.g., In re Shangra-La, Inc., 167 F.3d 843, 847 (4th Cir. 1999) (“Three Sisters also claims that the fees and
expenses are recoverable under § 503 of the Bankruptcy Code as an administrative expense. Because Three Sisters
cannot point to a tangible benefit to Shangra-La’s estate, we summarily reject the argument as without merit. See In
re DP Partners, Ltd., 106 F.3d 667, 673 (5th Cir.), cert. denied, 522 U.S. 815, 118 S.Ct. 63, 139 L.Ed.2d 26
(1997).”). The Court acknowledges that at least one court in this district has noted a limitation on the application of
section 503(b)(3)(D) in the chapter 13 context. See In re Harvey, 2006 WL 4481990, at *2 (Bankr. D. Md. Nov. 22,
2006) (stating that section 503(b)(3)(D) “is limited to cases under Chapter 9 or 11 of this Title, and this case never
was a case under either chapter”). The Harvey decision does not address the statutory interpretation issue confronted
by the Sixth Circuit in Connolly or the general non-exclusive nature of section 503(b) of the Code, both of which
inform this Court’s decision.



                                                          8
                   Case 17-20067           Doc 197       Filed 10/11/18        Page 9 of 13




Chapter 7. In both Chapters 9 and 11, as a matter of course, a creditor will spend its own time

and resources to benefit the estate; however, in all but the most atypical Chapter 7 case (such as

the instant case), the U.S. trustee fulfills this role.” Connolly, 802 F.3d at 817. Interpreting

section 503(b) as endorsing substantial contribution claims in chapters 9 and 11, but not

necessarily excluding such claims in other chapters, aligns with the language and structure of the

statute. It provides helpful guidance to courts in assessing the most common kinds of

administrative expenses while enabling courts to provide similar compensation in those rare

instances deserving of consideration.

        That said, the Court is mindful of potential hazards in allowing administrative expense

claims for creditors under a substantial contribution theory in chapter 7 cases. A bankruptcy

filing is intended to, among other things, stop the race to the courthouse by individual creditors

and provide a debtor with an opportunity to catch her financial breath. See, e.g., In re Schwartz-

Tallard, 803 F.3d 1095, 1100 (9th Cir. 2015); see also In re Pinkney, 2002 WL 433151, at *3

(Bankr. N.D.N.C. Mar. 8, 2002). That breathing spell benefits not only the debtor but also the

debtor’s creditors by preventing the debtor’s assets from being captured by particular creditors or

drained by multi-faceted creditor litigation. See, e.g., Schwartz-Tallard, 803 F.3d at 1100. As

noted above, independent creditor actions also could impede the trustee’s efforts on behalf of all

creditors.

        Based on the foregoing, the Court finds a general presumption against awarding

substantial contribution claims to creditors in a chapter 7 case.18 The Court further finds,

however, that a creditor in a chapter 7 case should have the opportunity to rebut this

18
  The Court notes that this approach aligns with how courts generally view distributions in a bankruptcy case. See,
e.g., Ford Motor Credit Co. v. Dobbins, 35 F.3d 860, 865 (4th Cir.1994) (“The presumption in bankruptcy cases is
that the debtor’s limited resources will be equally distributed among the creditors.”) (internal citations omitted).


                                                         9
                Case 17-20067       Doc 197     Filed 10/11/18     Page 10 of 13




presumption. The creditor bears the burden of proof on any request for an administrative expense

claim under section 503(b) of the Code. See, e.g., Tidewater Fin. Co. v. Henson, 272 B.R. 135,

138 (D. Md. 2001), aff’d sub nom. In re Henson, 57 F. App’x 136 (4th Cir. 2003) (“In resolving

§ 503(b) requests, a court must observe the modifiers ‘actual’ and ‘necessary’ with scrupulous

care, and the creditor bears the burden of proving his claim. In re Merry–Go–Round Enterprises,

Inc., 180 F.3d 149, 157 (4th Cir.1999).”). In a case like the one before the Court, the creditor

must establish facts supporting the request, including that the creditor’s conduct was warranted

under the particular circumstances of the case. In other words, the creditor must demonstrate that

its actions were not intended to thwart or impede the chapter 7 process, but that the actions were

necessary under the circumstances and provided a substantial benefit to the estate.

       C. CPD’s Request for a Substantial Contribution Claim

        CPD argues that its discovery and other actions against the Debtor since the petition date

have made a substantial contribution to the estate. CPD states that, “without in any way

intending to slight the efforts of the Trustee, it was the efforts of CPDI that lead to the recovery

of all of the assets which the Estate has recovered, and the further enhancement of the Estate by

insisting that the list price on the Debtor’s residence be higher than recommended by the realtor

retained by the Estate.” Mot. ¶ 54, ECF 166. Although the Court does not agree with this

statement in its entirety, the Court does believe that certain of CPD’s early actions provided a

meaningful benefit to the estate.

       The Court notes that creditors in a chapter 7 case may cooperate with the bankruptcy

trustee and provide the trustee with information that enhances the value of the estate. The

structure of the chapter 7 process—where the trustee is charged with collecting and distributing

assets and those assets represent the only source of recovery for most general unsecured


                                                10
                   Case 17-20067            Doc 197         Filed 10/11/18         Page 11 of 13




creditors—provides an appropriate incentive, in most cases, for general unsecured creditors to

cooperate with the trustee. The Court recognizes, however, that exceptions to this incentive

structure may exist, particularly where the creditor is secured or not subject to the bankruptcy

discharge. The Court thus proceeds cautiously in discerning whether, and the extent to which,

CPD may be entitled to an administrative expense claim. Indeed, the Court does not intend to

upset the general distribution scheme, and related incentives, built into the Code by Congress.

         In light of the foregoing, the Court must carefully analyze CPD’s conduct, both in terms

of potential benefit to the estate and the purpose and timing of such conduct. For example,

CPD’s decision to share its valuation assessment of the Debtor’s residence occurred after the

Chapter 7 Trustee secured the deed to the property and had decided to list the property for sale.

Given that such sale would limit any creditor’s recovery from the property, the Code already

provided proper incentive for CPD to cooperate with the Trustee to maximize the property’s

value. To determine otherwise could create an incentive structure in which creditors withheld

information from the Trustee unless rewarded with an administrative expense claim.

         Nevertheless, the Court views CPD’s conduct prior to the active engagement of the

Chapter 7 Trustee differently.19 As acknowledged by the Trustee, that conduct streamlined the

Trustee’s process for obtaining certain kinds of information and recovering at least four vehicles

19
   The Court notes that CPD’s activity in this case, including its pursuit of information through the Bankruptcy
Rule 2004 process, continued after the active engagement of the Chapter 7 Trustee. The Court addresses this activity
in the Sanctions Order. As the Court observed therein, “Although the Court understands CPD’s curiosity and
interests in the Debtor’s assets, the Court is not aware of any action, claim, or litigation it could bring in this chapter
7 case at this point given the resolution of CPD’s nondischargeability action, the fact that the deadline to object to
the Debtor’s discharge has passed, and the role of the Chapter 7 Trustee in this case.” Sanctions Order, ECF 196, at
11 (internal citations omitted). See also, e.g., In re Braxton, 516 B.R. 787, 794 (E.D.N.C. 2014) (“The purpose of a
Rule 2004 examination is to ‘show the condition of the estate and to enable the court to discover its extent and
whereabouts, and to come into possession of it, that the rights of the creditor may be preserved.’”) (internal citations
omitted); In re Millennium Lab Holdings II, LLC, 562 B.R. 614, 626–27 (Bankr. D. Del. 2016) (“Further, Rule 2004
is not available to creditors seeking ‘to use this section to deal with their special problems.’”) (internal citations
omitted). This observation highlights the Court’s concern with duplication of, or interference with, the efforts of a
chapter 7 trustee.


                                                           11
                  Case 17-20067          Doc 197        Filed 10/11/18        Page 12 of 13




for the benefit of the estate.20 CPD’s prepetition litigation and general familiarity with the Debtor

allowed it to move more quickly than the Chapter 7 Trustee initially, thereby creating

efficiencies for the Trustee and the estate. The Trustee’s swift recovery and sale of the vehicles

underscore the value provided to the estate—it is tangible and not just theoretical value. See, e.g.,

ECF 125. CPD’s actions in this limited context were actual and necessary expenses and provided

a substantial benefit to the chapter 7 estate. 11 U.S.C. § 503(b).

III.    Conclusion

        The Court concludes that CPD’s actions early in the case—i.e., before the closing of the

Debtor’s final meeting of creditors on or about October 27, 2017, and the active engagement of

the Chapter 7 Trustee—provided a substantial benefit to the Debtor’s estate and case more

generally.21 The Court thus will grant CPD an allowed administrative expense claim in the

amount of $7,987.50 under section 503(b) of the Code. This amount represents the attorney’s

fees incurred by CPD in this case from August 10, 2017, through and including October 18,

2017. Mot. Ex. 1 at 15, ECF 166. The Court further notes that the Chapter 7 Trustee did not

oppose CPD’s Request and the amount awarded herein generally accords with that suggested by

CEIC in its opposition papers. ECF 177; Record Aug. 21, 2018 Hrg. at 10:37:50. The Court also

underscores the unique circumstances of this case and its position that, for the many reasons set

forth above, a substantial contribution claim for a creditor in a chapter 7 case should be the rare



20
   See, e.g., Record Aug. 21, 2018 Hrg. at 10:37:50 (“There’s no question that’s of value and that’s obvious when
someone has engaged in litigation with a debtor, and then that debtor files. That creditor is invaluable and what
Mr. Baer said to me about this was, ‘we so often wish that the creditors would take an active role,’ and so how can
we object to the diligence … How can the Trustee take issue with his contention that he added value when he
definitively directed us, into, at least what to look at first?”). See also ECF 125.
21
   The Debtor’s original meeting of creditors was held on August 21, 2017. ECF 8. The meeting then was continued
and renoticed several times. See, e.g., ECF 36, 51. It appears from the docket that the Chapter 7 Trustee concluded
the meeting of creditors in late October 2017. ECF 53.


                                                        12
              Case 17-20067     Doc 197    Filed 10/11/18    Page 13 of 13




exception rather than the rule. The Court will enter a separate Order consistent with this

Memorandum Opinion.


Copies to:
Debtor
Debtor’s Counsel
College Park Den, Inc.’s Counsel
Chesapeake Employers Insurance Company’s Counsel
Chapter 7 Trustee
Chapter 7 Trustee’s Counsel


                         END OF MEMORANDUM OPINION




                                           13
